Citation Nr: 1101553	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  09-08 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for traumatic brain injury 
(TBI).  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from April 2006 to July 2007, 
with approximately four months of prior active duty for training.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a January 2008 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) above.  

In October 2010, the Veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing.  A transcript of 
the hearing is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking entitlement to service connection for a 
traumatic brain injury (TBI) he has asserted was incurred during 
his active military service in Kuwait.  Specifically, the Veteran 
has asserted that he was involved in three explosions from 
improvised explosive devices (IED) in August, September, and 
October 2006 and that he was also exposed to rocket propelled 
grenades, land mines, and mortar fire.  He has reported that he 
was in close proximity to the IED explosion that occurred in 
October 2006 and that, while he is not sure if he lost 
consciousness thereafter, he was disoriented, confused, and 
experienced amnesia.  

The Board notes the Veteran has provided inconsistent reports of 
whether he lost consciousness following the in-service IED 
explosions, as he has variously reported that he had a brief loss 
of consciousness, that he is not sure if he lost consciousness, 
and that he did not have any loss of consciousness.  
Nevertheless, as noted, he has consistently reported that, 
following the IED explosions, he was disoriented, confused, and 
experienced amnesia, all of which are consistent with a traumatic 
brain injury.  

The Veteran has stated that he believes he currently experiences 
anxiety, memory loss, headaches, bilateral hearing loss, 
tinnitus, vision problems, including light sensitivity, vision 
loss, and blurred vision, dizziness and balance problems, 
bilateral hand numbness, and sensory loss due to his in-service 
TBI.  

In adjudicating the Veteran's claim, the RO scheduled the Veteran 
for VA mental, audio, and general medical examinations in October 
2007 and August 2008 to evaluate his subjective complaints and, 
based on the findings from those examinations, service connection 
was established for anxiety disorder, not otherwise specified, 
carpal tunnel syndrome affecting the right and left hand, 
tinnitus, and tension headaches, as well as other musculoskeletal 
disabilities.  See November 2007 rating decision.  However, 
service connection for TBI was not established as the physicians 
who conducted the October 2007 and August 2008 VA examinations 
determined that the Veteran did not have any current residuals 
related to a TBI and that his headaches and memory loss were 
likely related to his psychological stress rather than a brain 
injury.  

However, it is not clear if the physicians who conducted the 
October 2007 and August 2008 VA examinations had training or 
experience in evaluating TBIs.  In addition, the physician who 
opined that the Veteran's symptoms were most likely related to 
his psychological stress stated that it is unclear if the Veteran 
had a true TBI, as it is unclear if he had any loss of 
consciousness following the IED explosions, and also stated that 
it is likely that he did not have loss of consciousness 
thereafter.  See October 2007 General Medical VA examination 
report.  It does not appear that the physician who conducted the 
October 2007 General Medical examination considered the Veteran's 
report of suffering amnesia, disorientation, confusion, and other 
neurological impairment following the IED explosions, and it is 
also not clear on what basis the examiner concluded that it is 
likely the Veteran did not suffer loss of consciousness following 
the in-service IED explosions.  

Moreover, the Board notes that no medical opinion has been 
obtained that addresses whether the Veteran's bilateral hand 
carpal tunnel syndrome and anxiety disorder are residuals of the 
in-service TBI.  Likewise, no medical opinion has been obtained 
that addresses whether the Veteran's reported sensory loss (loss 
of smell and taste), vision problems, speech issues, or dizziness 
and balance problems represent residuals of the in-service TBI.  

VA has a duty to assist claimants in substantiating their claims 
for benefits, which includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 
Vet. App. 69 (1995).  While the Veteran was afforded VA 
examinations in October 2007 and August 2008, the adequacy of 
those examinations is in question for the reasons stated above, 
and the Board also notes that the Veteran has not been afforded a 
Compensation & Pension Service "Traumatic Brain Injury" 
examination in conjunction with his claim.  

The Board must make a critical determination in this case:  
Whether or not the Veteran actually has the residuals of a 
traumatic brain injury.  At this point, whether the Veteran 
actually has the residuals of a TBI is very unclear.  In this 
context, the Board notes that VA regulations regarding the 
handling of TBI claims, including the TBI examination guidelines, 
were revised during the pendency of this claim and that these 
detailed changes will likely assist in determining whether the 
Veteran's current symptoms represent residuals of a TBI incurred 
during service.  Indeed, the revised regulations provide for 
three main areas of dysfunction that may result from TBI and have 
profound effects on functioning, including cognitive, 
emotional/behavioral, and physical dysfunction, each of which may 
require evaluation.  See 38 C.F.R. § 4.124a, Diagnostic Code 
8045.

Therefore, the Board finds that a remand is necessary to in order 
to render a fully informed decision in this claim.  

The Veteran is hereby notified that it is his responsibility to 
report for any scheduled examination and to cooperate in the 
development of the case, and that the consequences of failure to 
report for a VA examination without good cause may include denial 
of the claim.  38 C.F.R. § 3.655 (2010).  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a TBI examination 
for the purpose of ascertaining whether he 
has any current residuals of a traumatic 
brain injury sustained in service.  The 
Veteran may need to be scheduled for 
multiple examinations to examine each area 
of dysfunction that may have resulted from 
the in-service IED explosions.  The claims 
file must be reviewed by the examiner and 
the report should note that review.  The 
current Compensation and Pension 
Examination TBI Examination Guidelines 
must be followed.  All indicated tests and 
examinations must be performed, and all 
findings reported in detail.

a.	The examiner is specifically requested 
to identify all residual symptoms and 
disabilities (including all subjective 
complaints) that are determined to be 
related to the in-service IED explosions 
reported by the Veteran.  

b.	The examiner is advised that, while 
there is no contemporaneous medical 
evidence of an IED explosion in the 
service treatment records, the Veteran 
is competent to report what occurred in 
service and that the lack of 
contemporaneous medical evidence does 
not render his report incredible.  


c.	The examiner should opine as to whether 
it is at least as likely as not (a 
probability of 50 percent or greater) or 
unlikely (a probability less than 50 
percent) that the claimed impairment, 
including, but not limited to, carpal 
tunnel syndrome, anxiety disorder, loss 
of taste and smell, vision loss 
(including photosensitivity), speech 
issues, and dizziness and balance 
problems are related to a TBI incurred 
during service.  

d.	The examiner's attention is directed to 
the service treatment records, post-
service medical records, and the 
Veteran's arguments and statements 
throughout the appeal.

e.	A complete rationale for all conclusions 
must be included in the report provided.  
If the foregoing questions cannot be 
determined on a medical or scientific 
basis without invoking processes 
relating to guesswork or judgment based 
upon mere conjecture, the examiner 
should clearly and specifically so 
specify in the examination report, with 
an explanation as to why this is so.

2.	Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The Veteran need take no action unless otherwise informed.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


